In 1915 petitioner, as the widow of a fireman who died in the performance of duty, was awarded an annual pension by the then Fire Commissioner of New York City. Such a pension was (unlike those now granted, see Administrative Code of the City of New York, § B 19-6.0) a gratuity, the whole cost of which was borne by the City. In March of 1933 defendant Dorman, then Fire Commissioner and trustee of the Fire Department Pension Fund, obtained information, later corroborated by police officers of another city that petitioner had been guilty of misconduct by way of living with a man not her husband, in Los Angeles, California. Dorman thereupon suspended payment of the monthly pension installments and no such installments have been paid to petitioner since March 1, 1933. Section 791 of the Greater New York Charter, as it stood in 1933, provided that such a widow's pension should cease "if she shall have been guilty of conduct which, in the opinion of said trustee, renders further payment inexpedient."
In June, 1933, while petitioner was living in Los Angeles, an attorney representing her interviewed the Fire Commissioner in New York City and was informed of the nature of the accusations against petitioner and that the pension payments had been suspended because of those accusations. Petitioner herself *Page 508 
returned to New York City in December, 1933. Meanwhile, in November of that year, the Fire Commissioner had made a formal order revoking her allowance. The Commissioner never held any hearing nor did he have before him any proof except the communications from the police officers above referred to. Petitioner swears that she tried, over a period of several years but always without success, to see and talk to the Commissioner about the matter. The chief clerk of the Fire Department Division of Pensions swears that petitioner visited him in December, 1933, and upon inquiry was informed by him of the charges and the "evidence" against her. However that may be, petitioner brought no action or proceeding until the present litigation was commenced by her in August, 1943, more than ten years after she had received her last pension check, and after her attorney had been informed of the reasons for the suspension of payments to her.
In her petition she flatly denies all the charges against her.
The lower courts granted petitioner a peremptory order in the nature of mandamus which vacated the revocation and commanded the Commissioner and other defendants to reinstate the pension. Special Term directed that petitioner be paid her full pension from the first day of April, 1933. The Appellate Division modified the order below so as to provide for pension payments for the six years preceding the institution of the proceeding.
We are of the opinion that section 791, above quoted, of the former Greater New York Charter authorized or required the Commissioner to stop the pension payments, whenever there was a showing to him of misconduct by a petitioner so grave as, in his judgment, to call for such action. Whether or not such a revocation should be ordered was a matter for the Commissioner's discretion and such a discretion when exercised, is not subject to court review. (Matter of Sheridan v. McElligott, 278 N.Y. 59;  People ex rel. Bliel v. Martin et al., 131 N.Y. 196.) It may be — and we do not now decide this question — that petitioner had rights which, although not strictly "vested", were such that she was entitled to an opportunity to appear before the Commissioner and state her side of the case. It may well be that she was in fact denied such an opportunity. But to get any relief in the courts she had to bring her proceeding in due season. (The People ex rel. Millard v. Chapin, 104 N.Y. 96, 102; *Page 509 People ex rel. Staples v. Sohmer, 206 N.Y. 39, 45.) By her own testimony petitioner, after exhausting her efforts to see the Fire Commissioner, waited several years before bringing suit. Section 1286 of the Civil Practice Act prescribing a four-month period of limitations for mandamus proceedings, did not go into effect until 1937 but the courts had for years prior to that, in the absence of a specific statutory limitation, applied to mandamus proceedings, by analogy to certiorari proceedings, that same four-months limitation. (See 3d Annual Report of the Judicial Council [163], [183], "Proposed Simplification of the Remedies of Certiorari, Mandamus and Prohibition", pp. 35 and 55;People ex rel. Miller v. Justices, etc., 78 Hun 334; Matterof McDonald, 34 App. Div. 512, 514.) The enactment of section 1286 merely put into statutory form, as an expression of legislative policy, what had been the undoubted policy of the courts. In view of that settled policy and of the inordinate, unexcused delay of petitioner and obvious prejudice to the City, we must conclude that petitioner has been, as matter of law, guilty of laches.
The orders should be reversed and the petition dismissed, without costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY and THACHER, JJ., concur.
Orders reversed, etc.